       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 1 of 16



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )      Cr. No. 15-10338-FDS
                                          )
7.     EDWIN GUZMAN,                      )
       a/k/a “Playa,”                     )
       Defendant                          )

            SENTENCING MEMORANDUM OF THE UNITED STATES

       On February 26, 2018, after a month-long trial, a United States District Court jury

convicted Herzzon Sandoval, also known as “Casper,” Edwin Guzman, also known as

“Playa,” and Erick Argueta Larios, or “Lobo,” of racketeering conspiracy, in violation of 18

U.S.C. §1962(d). Sandoval and Guzman were the long-time leaders, or “First Word” and

“Second Word,” of one of the largest MS-13 cliques in Massachusetts. Sandoval and Guzman

each embraced their roles as leaders of the Eastside Locos Salvatrucha (ESLS) clique. They

worked to protect and promote an MS-13 gang member who assassinated a fifteen-year-old

boy in East Boston. They supervised clique members who roamed the streets looking to kill

rival gang members. They punished clique members who did not follow MS-13’s rules. Their

actions demonstrated fidelity to MS-13’s core mission to kill rivals and control territory

through violence.

       In its Pre-Sentence Report (PSR) dated November 5, 2018, the United States Probation

Office concluded that Guzman was an accessory after the fact to a murder committed by an

MS-13 member and an accessory after the fact to three attempted murders committed by

members of his clique. Probation calculated Guzman’s Guideline sentencing range (GSR) at

210 to 262 months (with a 240 month statutory maximum). A close reading of the PSR shows

that Probation’s GSR calculations for Guzman were, if anything, a conservative assessment
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 2 of 16



of the harm for which he was responsible. In addition to the four attacks referenced above,

the PSR contained a summary of testimony from a cooperating witness and a member of

Guzman’s clique that described how he and Guzman chased down, beat, and attacked a rival

gang member with a beer bottle, smashing it into his facing and leaving him in a bloody heap

on a sidewalk. Probation also considered whether Guzman’s leadership role in ESLS made

attempted murders committed by Joel Martinez, a/k/a “Animal,” reasonably foreseeable to

Guzman. Had Probation made these findings for Guzman, as they did with Sandoval,

Guzman’s GSR would have been substantially above the statutory maximum.

       These are less objections than observations. Probation’s GSR calculations were careful

and reasonable and the PSR accurately depicts Guzman for who he is – a long-time leading

member of a large and violent MS-13 clique. Guzman personally attacked gang rivals. He

regularly collected dues from his clique members knowing that the funds would be used to

support MS-13 generally, to purchase clique firearms, to help clique members in legal trouble,

and to bring deported MS-13 members back to the United States. Guzman helped to shield a

member of his clique who committed a vicious stabbing in a Chelsea park while chastising

him for bringing a probationary member of a different clique to his home. He worked to help,

support, and hide Martinez, an MS-13 member who murdered a gang rival and then

committed two attempted murders with members of Guzman’s clique. Eventually, Guzman

counted for thirteen seconds as Martinez was “beat in” and made a homeboy, or full member,

of the ESLS clique and was welcomed to MS-13.

       On October 9, 2018, based on a substantially similar PSR, this Court sentenced

Sandoval to 240 months in prison. Guzman, Sandoval’s partner in the racketeering




                                              2
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 3 of 16



conspiracy, should get the same sentence. The government respectfully requests that the Court

sentence Guzman to 240 months in prison and three years of supervised release.

       I.     The Evidence

       In his forty-five page sentencing missive, Guzman paints himself as a man who

misguidedly joined a glorified social club to achieve a sense of “camaraderie” and “sense of

belonging.” In fact, Guzman was a long-time member of a violent transnational organization

whose central organizing principle is murder. ESLS clique member Jose Hernandez Miguel,

also known as “Muerto,” succinctly stated MS-13’s mission: “to kill chavalas . . . those are

the 18s, which is the rival gang of MS-13.” Muerto also explained the goal of the organization:

“MS wants to be the only one. It doesn’t want any rivals. It wants to control everything.”

       Guzman committed acts of violence on behalf of MS-13 and helped other established

members of MS-13 when they attacked gang rivals. As Sandoval, Guzman, and other

members of the clique grew older, they looked to replenish the ranks of ESLS with younger

recruits who will continue to attack rivals. This led Guzman and ESLS to “jump in” and

promote “Animal,” an MS-13 probationary member who murdered a teenaged gang rival in

East Boston and then committed two attempted murders with members of ESLS.

       Guzman’s Leadership Role in the Clique. As far back as 2004-2005, when Muerto first

visited the Boston area and met with members of ESLS, Guzman was an established member

of the clique. Guzman introduced himself to Muerto as a homeboy with ESLS and later

advised Muerto that he was the second word of the clique. Guzman has MS-13 tattoos on his

arm (“13”) and his back (“Eastside”), and Muerto explained that Guzman and Sandoval gave

him permission to get an MS-13 tattoo, something only homeboys in MS-13 are allowed to




                                              3
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 4 of 16



have. PSR, ¶¶ 30 n.4 & 141. In 2009, Guzman and Muerto saw a “chavala,” dressed in red,

the color of 18th Street, walking down a street in East Boston. Muerto testified:

       I said to Playa, that’s another bitch, he is a chavala, we have to attack him. And
       we had some beer bottles, like Heinekens that we were drinking, and so I told
       Playa to pull over to one side of the street, and as I got out of the car, and I
       chased the chavala I yelled to him, “What’s up. This is Mara Salvatrucha.” So
       when the guy heard that, he tried to run away under the bridges, and I chased
       him until I caught him, and I smashed his face with a bottle. He was on the
       floor when Playa came, and he also had a beer bottle and he also smashed it in
       his face with a bottle. He was on the floor when Playa came, and he also had a
       beer bottle and he also smashed it in his face. And we started kicking the guy
       and the guy was just trembling there, and so then we ran back to the car and
       we went to Revere . . . [the victim] was all bloody. He was covered in blood. I
       just saw the guy shaking.

       By the time that the FBI’s investigation into MS-13 in Massachusetts began in earnest,

Sandoval and Guzman had moved away from day-to-day street level violence and become

active managers of the ESLS clique. On October 11, 2013, agents utilized CW-1 to record a

conversation with Sandoval, Guzman, and another MS-13 member where Guzman described

himself and Sandoval to CW-1 as the “Obama and the Vice President” of the ESLS clique

and Sandoval and Guzman invited CW-1 to be “jumped in” and made a full member of MS-

13. Sandoval and Guzman described the initiation ceremony and informed CW-1 that it

would be better for him and his position in the gang if he was subjected to a significant beating

during the jump in. With Guzman at his side, Sandoval insisted that CW-1 be fully committed

to joining the clique, told CW-1 that he would “never betray a dude, any dude. I’ll leave first,

I’ll be buried first,” and prepared CW-1 for his new, violent life in the gang: “The thing is that

the Mara changes your way of thinking in that respect. Tigre [ESLS homeboy Mauricio

Sanchez] wasn’t like that before, man . . . no, that guy is violent, dude. The thing is that the

Mara . . . look, dude, the Mara makes you violent without you even realizing it.” Thereafter,

Sandoval, Guzman, and other members of ESLS jumped CW-1 in and made him a full

                                                4
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 5 of 16



member of MS-13 at a garage in Everett, the clique’s base of operations. See generally PSR,

¶ ¶ 22-23.

       This passage alone rebuts Guzman claim that his title of “Second Word” was merely

an “honorific,” see Defendant’s Sentencing Memorandum at 8, but the PSR is replete with

examples of Guzman exercising control over ESLS members to further the MS-13

racketeering enterprise. Agents successfully recorded several ESLS clique meetings. The

meetings typically began with Guzman collecting dues from the assembled members. At trial,

Muerto and Tigre testified that ESLS members were required to pay dues at every clique

meeting to fund the MS-13 enterprise. Money was sent to El Salvador to support deported

clique members and to help them return to the United States, to purchase clique firearms, and

to help defray legal costs – bail money, money to hire attorneys – incurred by fellow clique

members who had been arrested. After Guzman collected the dues money, Sandoval called

the meetings to order. The assembled clique members, including Guzman, then formed a

circle around Sandoval, who directed the topics to be discussed, recognized other clique

members to speak, and called for clique members who violated MS-13 rules to be disciplined.

PSR, ¶ 24.

       When Tigre got drunk and accidentally shot his gun inside a car, Sandoval ordered

Tigre to surrender the gun to Guzman. PSR, ¶ 50. After Tigre handed the gun to Guzman,

the gun became an ESLS clique firearm. When Lobo needed the gun for protection, Guzman

and Sandoval gave the clique gun to him. PSR, ¶ 51 (Muerto testified that Lobo asked

Guzman and Sandoval for the clique gun because “the chavalas had fired shots at him” in a

bar). When agents arrested Lobo with the clique gun outside a Chelsea restaurant, Guzman

was the one who contacted Sandoval to tell him Lobo was in jail. PSR, ¶ 52 (“So the problem


                                             5
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 6 of 16



is this: I got a call. Playa called me, dudes, that Lobo had been arrested and was in jail. As

always . . . we have always contributed $100 each to help the dude out somehow so that he

can pay or do something about the problem that he got into”). Agents recorded clique

meetings following Lobo’s arrest where Guzman and the other ESLS clique members pressed

Lobo to replace the clique gun and debated whether it was better to help Lobo defray the costs

of his state gun case or to help bring a deported ESLS member back to the United States. PSR,

¶¶ 26, 53.

       Guzman as an Accessory After the Fact to Muerto’s Attempted Murder. On May 12,

2015, several MS-13 members, including Muerto, ESLS homeboy Luis Solis-Vasquez, also

known as “Brujo,” and Enfermos probationary member Domingo Tizol, a/k/a “Chapin,”

were involved in a melee in a park in Chelsea with a group of 18th Street gang members. When

one 18th Street member fell to the ground, Muerto stabbed him in the chest with a large knife.

After the stabbing, Muerto, Tizol, and CW-1 piled into a car:

       I had a wounded hand, I was bleeding a lot, and I wrapped the shirt around it.
       And while we were going down Broadway, I said to [CW-1], let’s go over to
       Playa’s house because he lived around there, and I was wounded. So we called
       Playa and headed to his house . . . Playa opened the door, and we went down
       to like a basement he has there, and I told him then what had happened, and
       since I had blood on my shorts and on my shirt, he helped me clean the wound,
       he gave me something. He had like a bottle of tequila and with that bottle of
       tequila, he spilled some on the wound to clean it.

       Guzman was upset that Muerto had brought Chapin, a probationary member of a

different clique, to his house: “He asked us why we had brought the kid there, that we didn’t

know him and he might snitch on us and that he shouldn’t bring people over that he didn’t

know, and I said, we’ll, how could we leave him somewhere else since we were together.”

Muerto’s account was corroborated in part through a recording of a conversation CW-1 had

with an agent hours later, where CW-1 reported that he had gone to Playa’s home but that he

                                              6
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 7 of 16



could not contact agents at the time because Muerto told him to stay off the phone. PSR,

¶¶ 61-64.

       Guzman as an Accessory After the Fact to Animal’s Murder and Attempted Murders.

On September 20, 2015, Animal and other MS-13 members spotted Irvin De Paz, a fifteen-

year-old student and member of the rival 18th Street gang, near Trenton Street in East Boston.

Surveillance video captured the victim running for his life as Animal chased him down

Trenton Street before he repeatedly plunged a knife through his chest, arm and back, killing

him. Thereafter, agents secretly recorded Animal bragging about the murder:

       CW-1:                So how many times did you stab him?

       ANIMAL:              I stabbed the culero three times, but I stabbed him with a thing
                            like this.

       CW-1:                Pretty.

       JUVENILE:            I have a knife here that’s exactly the same as his, dude.

       ANIMAL:              The thing is that culero . . .

       CW-1:                And where did you stab him? In the chest or in the . . .

       ANIMAL:              The first one, I stabbed him right here and he was falling dead,
                            right. I reached him then, I was behind him, dude, and I reached
                            him. He stared at me and he asked me if I was going to, if I was
                            going to stab him. I told him: “Yes, the Mara rules you,
                            chavala,” I said to him.

                                            *****

       ANIMAL:              That culero, he would run a little bit, and fall over and over
                            again. So, I caught up to him again and that’s when I finished
                            him off, man.

       CW-1:                Awesome, dude, fucking cool, man.

       ANIMAL:              The thing was that the culero, you know, the Beast had to take
                            him.


                                               7
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 8 of 16



       Animal expected the Everett clique to promote him to homeboy for the murder.

Instead, the Everett clique disciplined him for outstanding violations. Disappointed, Animal

spoke to Sandoval about becoming a member of ESLS:

       ANIMAL:               Yes, [CW-1] knows what’s going on, dog. I have heart, UI the
                             barrio and I’m coming from the heart, but I also don’t like being
                             marginalized like the Side is doing. You know, doggie, they have
                             me on ice. I do what they tell me, doggie, and later they tell me
                             the opposite. Yes, I’m telling you straight out, doggie. I really
                             want to hang out with your Side, doggie.

       CASPER:               Awesome! As I was explaining, homie, come by this area homie.
                             You will meet all of us, you know. You will find out how we
                             think as a group, homie; and if your way of thinking coordinates
                             with ours, then it’s great. Then everything will be solid and we
                             will see what decisions we will make because it’s not only my
                             decision, they all have to check you out too, you know.

       Sandoval told Animal, “We are going to discuss that shit with these dudes, as I said,

and then, yes, we will be in touch.” Thereafter, Animal began to associate with homeboys

from ESLS. Within a month, Animal and ESLS homeboys committed two attempted

murders. On December 27, 2015, Animal, Tigre, and three juveniles—friends of Animal’s

who also hoped to be considered for membership in MS-13—stabbed a victim in the back on

Fourth Street in Chelsea. Thereafter, agents recorded conversations with Animal, Tigre, and

others describing how “Animal and the kids” stabbed the victim (Tigre later called Animal “a

treasure”). The day after the stabbing, Tigre advised Sandoval that the group had attacked a

chavala in Chelsea. When asked why he reported the attack to Sandoval, Tigre said, “Because

one has to tell the things that one does to one’s runners.”

       On January 1, 2016, Animal, ESLS homeboy Brujo, and others committed a stabbing

on Chestnut Street in Chelsea. Later that day, Animal and Brujo gleefully reported the attack:

       ANIMAL:               Brujo and I just did an awesome hit, dog.


                                               8
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 9 of 16



       CW-1:                  What do you mean?

       ANIMAL:                That we got a chavala with Brujito, we got off a truck and we got
                              out to stab a chavala, and there is evidence here that we stabbed
                              him, dude.

       CW-I:                  So what happened, what do you mean?

       ANIMAL:                We got a chavala, doggie. I was holding him, doggie, and
                              dangling him while the homeboy stabbed with a knife, and when
                              the culero tried to run, he would scream and hang on him and
                              this homeboy would lunge at him with the knife and here is the
                              evidence here, I have the knife and here is UI of the blood,
                              doggie. 1

       On January 8, 2016, Sandoval, Guzman, and other members of ESLS gathered at the

garage in Everett, their traditional meeting location, to discuss whether to promote or “jump

in” Animal. In a meeting that lasted over an hour, the assembled ESLS members formed a

circle and discussed what it took to become a member of MS-13, discussed ways to take credit

for Animal’s murder, and discussed ways to shield Animal from the police.

       ESLS members offered to help Animal find a room to rent. Sandoval explained that

they needed to be careful about where they put Animal: “The thing right now, dudes, the

move is that this homeboy should not be in Mara’s turf. We’re in Lynn, Chelsea, East Boston

. . . those are the territories that this dude can’t be in, dude. So then, we are going to, we are

going to send this dude to the clique, homeboy. We have to hide him to that he won’t be

arrested, dude. Right now, it is our priority that this dude not be locked up.” Guzman

expounded on that theme: “If he could hide him for at least a month, in that house that would

be awesome . . . [w]e have to look for a room . . . we can get a room between all of us, dude.”




       1
        Martinez was wet with the victim’s blood after the stabbing: “No, and when [Brujo]
would stab him with the knife, I would beat him more, and that is why I was all splattered.
Don’t you know I got home with blood all over me?”
                                                9
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 10 of 16



When Lobo urged the group to go look for a room for Animal tomorrow, Guzman replied,

“Well that’s the thing, we have to look into it to get the money together, homie.” As several

clique members agreed to contribute money to find Animal an apartment and to help him

find a job, Guzman encouraged the clique to support Animal:

       Hey, look I am quite relaxed here, dude. That dude has killed, dude, and look,
       that homie is taking it easy. A lot of people found out about the murder that
       guy did, dude, and I ran into the guy walking around . . . and he’s all calm
       dude.

       When clique members asked Animal if he wanted to become a homeboy with ESLS,

Animal responded, “Yes, yes, that’s why I came to this clique, doggie. I want to be here.”

Brujo reiterated to Sandoval and the rest of the clique that Animal had committed two recent

stabbings: “Twice in a short time, he did it with me and that is some serious shit, man . . . he

did another one with Tigre, doggie.” Sandoval said, “What I am doing right now, what we

are doing is right. It’s not good, you know, to get jumped in alone. He knows he is going

through the same situations as us, and at the same time, we have to see how we’re going to

help him out, dude, because we have to take care of that homie.”

       The group talked about what were the most important characteristics of an MS-13

member. Brujo told the group that they did not need members who were only “here all the

fucking time just because they are at the bars.” Prospective members had to be tested: “Let

them come and kill. Let them come and feel the pressure . . . they need to stick the knife in

and see what happens . . . if you have love for the Barrio, you will show your balls there.”

Sandoval agreed: “No, look, I’m going to tell you something homie. We need the new

generation of the Eastside, homie. And thanks to the wisdom that we have gained over the

years, homie, we have to pass it along, dude, so that the new Eastside clique can come and

not think badly that we’re going to fuck them over because, shit, we are Maras, and the fuckers

                                              10
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 11 of 16



here will fuck it up.” Duque, another ESLS homeboy, agreed: “The clique has to continue to

grow.” Sandoval concluded, “Seriously, everything will end up in the hands of the new

generation.”

       At the conclusion of the meeting, Sandoval told the clique, “Let’s jump this guy in

now.” Thereafter, Sandoval and his fellow homeboys welcomed “Animal” to MS-13.

Guzman counted for thirteen seconds as ESLS members kicked and beat Animal. After the

beating, members flashed MS-13 gang signs as they raced to embrace Animal. One member

put his arm around Animal’s shoulder and said, “Welcome to the Mara.”

       II.     Calculating the Guidelines

       To determine Guzman’s offense level for his RICO conspiracy conviction, the

Probation Office properly applied USSG §2E1.1(a)(2) and calculated the offense level

applicable to the underlying racketeering activity—in this case, accessory after the fact to the

murder of Irvin de Paz, accessory after the fact to the Muerto attempted murder, and

accessory after the fact to the two Animal attempted murders—which resulted in a combined

adjusted offense level of 34. PSR ¶¶95-118. After applying a three-level supervisor / manager

enhancement based on Guzman’s role as the Second Word for the ESLS clique, the Probation

Office correctly concluded that Sandoval’s total offense level was 37. PSR ¶¶119-122. The

Probation Office did not err as a matter of law or fact in reaching this conclusion.

       For the reasons discussed in detail in the government’s sentencing memorandum for

Sandoval, adopted by the Court’s at Sandoval’s sentencing hearing, Probation correctly

concluded that accessory after the fact to murder is a predicate racketeering offense under the

RICO statute and correctly rejected Guzman’s argument that his statements, at most, make

him responsible for “harboring” Animal.


                                              11
      Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 12 of 16



       As set forth above and in the PSR, the evidence presented at trial established that

Muerto’s attack was premeditated and committed with intent to kill a rival gang member.

Muerto described a melee in the park between MS-13 and 18th Street that included Muerto

racing toward his rivals armed with a large knife shouting, “It’s La Mara, you sons of bitches,

what’s up?” The officers who responded to the park after the stabbing noted that Muerto’s

stabbing victim had an 18th Street tattoo on his chest. The trial evidence established that the

primary goal of MS-13 is to eliminate its rivals, and the gang issued—and enforced—what

was essentially a standing order to kill rival gang members on sight.

       For his part, Guzman acted with the intent to help Muerto after the attempted murder:

Guzman cleaned Muerto’s wounds after the attack and provided him with clean clothes to

wear so that Muerto did not go back out in public wearing his blood-stained clothes. And

contrary to Guzman’s claims of ignorance, Muerto told Guzman exactly what had happened

at the park when they were at Guzman’s house: “Playa opened the door, and we went down

to like a basement he has there, and I told him then what had happened, and since I had blood

on my shorts and on my shirt, he helped me clean the wound, he gave me something.”

       As for the De Paz murder, there seems little doubt that by the January 8, 2016 clique

meeting, Guzman knew all about Animal’s murder (“That dude has killed, dude, and look,

that homie is taking it easy”). The trial evidence established that Guzman and other ESLS

clique members did far more than “simply giv[e] shelter” to Animal following his murder of

Irvin de Paz. To be sure, Guzman and others discussed finding Animal a place to stay in a

neighborhood that was not too “hot,” meaning one not known for its MS-13 gang presence.

However, they did far more than that: they talked about lending him money, finding him a

job so he could pay them back, keeping watch over him so he could avoid the police and 18th


                                              12
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 13 of 16



Street members who would tell the police of his whereabouts or exact revenge themselves,

and settling his debts with the Everett clique. With Guzman and the other ESLS members

circled around him, Sandoval specifically advised Animal how to handle himself on the street

with civilians, law enforcement, and rival gang members to avoid arrest, prosecution, and

punishment for the murder he committed. Sandoval also directed Animal to make sure that

other MS-13 members gave credit for the murder not only to Animal, but to the Eastside

clique, which was promoting him to homeboy for killing a rival gang member. In that sense,

Sandoval, Guzman, and the other members of ESLS were reaping a share of Animal’s

spoils—the increased respect and enhanced reputation owed to the leader of a clique whose

member committed the brutal murder of a rival gang member.                   The evidence makes

abundantly clear that the Probation Office properly assigned Guzman an offense level of 30

for his role as an accessory after the fact to the murder of Irvin de Paz.

       Probation also correctly found that Guzman was an accessory to Animal’s attempted

murders. On December 6, 2015, agents utilized CW-1 to record a conversation between

Sandoval and Animal where Sandoval specifically invited Animal to join ESLS, provided his

thinking aligned with the clique’s, and placed him under observation while considering

whether to elevate him to homeboy. During that conversation, Animal essentially presented

his credentials to Sandoval, including his murder of Irvin De Paz. Sandoval told Animal that

he would need to “drop by this area to see how things work here” and then “if you agree and

everyone agrees” Animal will end up joining ESLS: “You will meet all of us, you know. You

will find out how we think as a group, homie, and if your way of thinking coordinates with

ours, then it’s great. Then everything will be solid and we will see what decisions we will

make because it’s not only my decision, they all have to check you out too, you know.”


                                               13
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 14 of 16



Sandoval concluded, “Pay attention, we have a meeting now and I am going to bring this

conversation up to the table with the dogs here, understand? When I talk to them, [CW-1]

will listen to everything and he will call you to tell you what happens next.” PSR, ¶ 69.

       By the time of the January 8, 2016 jump in meeting, everyone in the clique, including

Guzman, had become fully aware of who Animal is and what he has done. In addition to

Guzman’s reference to Animal’s murder and the clique’s extended discussion of how to

maximize the credit it received for it, Brujo reiterated that Animal had committed two recent

stabbings: “Twice in a short time, he did it with me and that is some serious shit, man . . . he

did another one with Tigre, doggie.” The clear inference to be drawn from Sandoval’s

December 6, 2015 recording is that Sandoval went on to inform the entire clique (including

Guzman, his second-in-command) of Animal’s desire to join ESLS and about the murder

Animal had already committed. While under observation by ESLS clique members, Animal

stabbed two more people. The ESLS members did not keep those stabbings to themselves, but

rather shared the news with other members of the clique (which enabled CW-1 to recorded

conversations about the attacks). By the time of the January 8, 2016 meeting, Animal was the

talk of the clique, which is why the meeting did not focus on questions of whether ESLS

should make Animal a member but instead on the logistics of protecting him from law

enforcement. 2 Probation correctly concluded that Guzman was an accessory to Animal’s

murder and attempted murders.




       As noted in the introduction, a reasonable case could be made that because of
       2

Guzman’s leadership role in ESLS and his membership in MS-13, the Animal attempted
murders were reasonably foreseeable to him, a finding which would have increased Guzman’s
GSR well above the statutory maximum.

                                              14
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 15 of 16



       III.    Characteristics of the Defendant

       Guzman devotes numerous pages of his sentencing memorandum to his personal

characteristics. In the government’s view, only two facts are relevant to sentencing. First,

many of the defendants charged in this case were either associated with or were members of

MS-13 before they came to the United States. For others, one of the benefits of joining MS-

13 was that it was, in essence, a protection plan in the event of deportation. Both in El

Salvador and in the United States, the gang regularly aided deported MS-13 members return

to the U.S. to continue their violent work in the racketeering conspiracy. Unlike virtually all

of the defendants charged in this case, Guzman never needed to fear what would happen to

him if he was deported: he was made a naturalized United States citizen at a young age.

Guzman had options available to him that many of the defendants charged in this case would

have envied.

       Second, Guzman, like Sandoval, has never accepted responsibility for his actions.

Many MS-13 members charged in this investigation—including many who committed

horrific acts of violence—pleaded guilty and accepted responsibility for their conduct. The

arguments Guzman advances in his sentencing memorandum show that he still has not come

to terms with his decision to join MS-13, his decision to become a leader within MS-13, and

the effect that his choices have had on the victims of his clique’s senseless acts of violence.




                                               15
       Case 1:15-cr-10338-FDS Document 2821 Filed 11/13/18 Page 16 of 16



       IV.    Conclusion

       Like Sandoval, Guzman spent his entire adult life in the service of MS-13 and helped

run a clique whose members committed numerous acts of violence. For these reasons, the

government requests that the Court sentence Guzman to 240 months in prison and three years

of supervised release.

                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 United States Attorney

                                          By:    /s/ Christopher Pohl
                                                 Christopher Pohl
                                                 Kelly Begg Lawrence
                                                 Glenn A. MacKinlay
                                                 Kunal Pasricha
                                                 Assistant U.S. Attorneys

                             CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify the foregoing document was filed through the
Electronic Court Filing (ECF) system on November 13, 2018 and will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.

                                                 /s/ Christopher Pohl
                                                 Christopher Pohl
                                                 Assistant U.S. Attorney




                                            16
